Citation Nr: 9917140	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1973.

This appeal arises from a November 1997 rating decision from 
the Columbia, South Carolina RO that denied the veteran's 
claim for service connection for PTSD.  A Notice of 
Disagreement was filed in February 1998 and a Statement of 
the Case was issued in February 1998.  A substantive appeal 
was filed in February 1998 with a request for a hearing at 
the RO before a local hearing officer.  In April 1998, the 
abovementioned RO hearing was held.

An additional issue for which a notice of disagreement has 
been filed is discussed in the Remand portion of this 
decision.


FINDING OF FACT

The veteran has present no competent evidence to show that he 
currently suffers from PTSD, and the claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in July 1968, no history 
of nervous trouble was reported.  On examination, the 
veteran's psyche was clinically evaluated as normal.

On a screening data report in July 1972, the veteran reported 
that he had not had a nervous breakdown or been treated for 
emotional illness.

On a medical volunteer examination in September 1972, no 
history of nervous trouble was reported.  On examination, the 
veteran's psyche was clinically evaluated as normal.  On the 
psychiatric interview, the veteran's past response to alcohol 
and drugs was happy.  His handling of frustration and anger 
was realistic.  His reasons for volunteering were realistic.  
There were no somatic concerns, anxiety, or neurotic 
tendencies.  The veteran's past relations to authority were 
appropriate.  The estimation of the veteran's frustration 
tolerance was medium and the estimation of his maturity was 
medium.  His responses to proverbs were abstract and 
concrete.  The serial 7's were okay and slow.  The overall 
impression included a classification of A.  The examiner 
commented that the veteran seemed almost too relaxed, but 
should be okay for all tests.  

On the separation examination in February 1973, no history of 
nervous trouble was reported.  On examination, the veteran's 
psyche was clinically evaluated as normal.

In December 1977, the veteran filed a claim for service 
connection for an acute schizophrenic episode and long term 
chronic alcoholism.  By rating action of February 1978, 
service connection was denied.

Received in January 1978 and February 1978 were December 1977 
records from the Mercy Catholic Medial Center that indicate 
that the veteran was hospitalized for an acute schizophrenic 
episode and chronic alcohol abuse.  The veteran indicated 
that he had several previous psychiatric hospitalizations in 
the service, but no information was gathered about these.  

In July 1993, the veteran filed a claim for service 
connection for disabilities to include PTSD.  In August 1993, 
a letter was sent to the veteran from the RO requesting 
information regarding stressors, treatment, and diagnoses 
relating to PTSD.  No response was received and in October 
1993, the veteran was sent a letter from the RO indicated 
that his claim was disallowed as no evidence had been 
received.

In February 1997, the veteran filed a claim for service 
connection for disabilities to include PTSD.  By rating 
action of April 1997, service connection for disabilities 
including PTSD was denied.

In October 1997, the veteran filed a claim for service 
connection for disabilities to include PTSD.

VA outpatient records from September 1997 indicate that the 
veteran wanted something for his nerves.  He indicated he got 
tense sometimes.  He additionally complained of not sleeping.  
The assessment included dysthymia.

By rating action of November 1997, service connection for 
PTSD was denied.

At the RO hearing in April 1998, the veteran testified that 
he had not been told that he was currently suffering from 
PTSD.  He felt that his psychiatric disability was related to 
his Vietnam service.  He stated that while in Vietnam he 
engaged in combat a couple of times.  

A discharge summary from G. Werber Bryan Psychiatric Hospital 
from March 1995 shows the veteran was hospitalized after 
being observed in a manic state with dangerous behavior 
displayed in the community.  The final diagnoses included 
bipolar disorder, manic.  

A discharge summary from G. Werber Bryan Psychiatric Hospital 
from March 1996 shows the veteran was hospitalized as being a 
danger to others because he had a history of mental illness 
and had not been taking his medication and was delusional and 
paranoid.  He had a history of paranoid schizophrenia and 
non-compliance with medication.  The final diagnoses included 
bipolar disorder, manic.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

In this case, the veteran is claiming he currently has PTSD 
that was incurred during service.  The evidence does not 
support his contention.  

VA regulation, as contained in 38 C.F.R. § 3.304, provides 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of PTSD.  In the case of Cohen 
v. Brown, 10 Vet. App. 128 (1997), the Court reaffirmed that 
eligibility for service connection for PTSD required a 
current, clear medical diagnosis.  In the case at bar, a 
current, clear medical diagnosis of PTSD is absent from the 
record.  

As there is no current medical evidence to establish the 
presence of the disability claimed on appeal, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only 
evidence that would support the veteran's claim for PTSD is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
presenting a well grounded claim of service connection for 
PTSD.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for PTSD is denied.


REMAND

The Board notes that the veteran filed a notice of 
disagreement in February 1998 as to a December 1997 rating 
action that denied service connection for a stomach 
disability.  The filing of a notice of disagreement puts a 
claim in appellate status, and the claim of service 
connection for a stomach disability must be considered in 
connection with the current appeal.  Accordingly, the case is 
being Remanded for the following actions:

1.  The veteran's VA outpatient treatment 
records should be secured.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If a well-grounded claim is 
submitted, appropriate development should 
be ordered.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a statement of the case and 
given the opportunity to respond thereto.  
If a substantive appeal is filed, the 
case should be returned to the Board for 
continuation of appellate review.

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

